Name: 2000/464/EC: Council Decision of 29 June 2000 on the signing, on behalf of the European Community, of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products, and its provisional application
 Type: Decision
 Subject Matter: leather and textile industries;  Asia and Oceania;  European construction;  international trade;  international affairs
 Date Published: 2000-07-27

 Avis juridique important|32000D04642000/464/EC: Council Decision of 29 June 2000 on the signing, on behalf of the European Community, of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products, and its provisional application Official Journal L 190 , 27/07/2000 P. 0001 - 0001Council Decisionof 29 June 2000on the signing, on behalf of the European Community, of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products, and its provisional application(2000/464/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133 thereof, in conjunction with the first sentence of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) On behalf of the European Community, the Commission has negotiated, with the Socialist Republic of Vietnam, an Agreement in the form of an Exchange of Letters amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products, hereinafter referred to as an Agreement in the form of an Exchange of Letters.(2) The Agreement in the form of an Exchange of Letters, which was initialled on 31 March 2000, should be signed on behalf of the Community.(3) It is appropriate to apply the Agreement in the form of an Exchange of Letters on a provisional basis as from 1 July 2000 pending the completion of the relevant procedures for its formal conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1The signature of the Agreement in the form of an Exchange of Letters is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement.The text of the said Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters on behalf of the Community subject to its conclusion.Article 3The Agreement in the form of an Exchange of Letters shall be applied on a provisional basis as from 1 July 2000 pending the completion of the procedures for its conclusion, subject to reciprocity.Article 4This Decision shall be published in the Official Journal of the European Communities.It shall take effect on the day of its publication.Done at Luxembourg, 29 June 2000.For the CouncilThe PresidentM. Arcanjo